Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's restatement of reasons for allowance:
The primary reason for the indication of the allowability of claims 2-3, 5-11,13-18, 22, 30, 40, and 53-54 is the inclusion therein of the limitations of a flexible dielectric ink composition, including one or more of an isoprene-based rubber, polybutene, polyisobutylene, a liquid silicone, a blocked polyisocyanate, or a long chain acrylic oligomer or polymer (claims 2-3, 5-8, 15-18, 22, 30, 40); one or more of a rheology modifier, an elastomer, an adhesion promoter, and a filler (claims 9-11, 13-14, 53-54). These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
July 30, 2021